Citation Nr: 1207275	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1970 to August 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In his April 2008 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board; in June 2008 correspondence, he withdrew the hearing request.  The case was previously before the Board in August 2011 when it was remanded for further development.  


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested to a compensable degree in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service, or to any event or injury therein.  

2.  Tinnitus was not noted in service; the preponderance of the evidence is against a finding that any current tinnitus is related to the Veteran's service or to any event or injury therein.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2011).  

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of his claims.  An August 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided him notice regarding disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

The Veteran's available service treatment records (STRs) and pertinent postservice treatment records are associated with his claims file.  The RO arranged for VA examinations in November 2007 and (pursuant to the Board's August 2011 remand instructions) in September 2011.  The Board finds that the September 2011 examination is adequate for rating purposes, as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claims, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Factual Background

In various statements, the Veteran has alleged that he has bilateral hearing loss and tinnitus resulting from noise trauma during service by virtue of his duties that required him to be near aircraft.  

On August 1970 service enlistment examination, puretone thresholds, in decibels, were:  




HERTZ


	
500
1000
2000
3000
4000
RIGHT
10
5
15
N/A
-5
LEFT
10
10
5
N/A
5

The Veteran's ears were normal on clinical evaluation.  He denied having or having ever had problems with hearing loss or with ear, nose, or throat trouble.   

On August 1974 service separation examination, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
15
10
5
0
0
LEFT
10
10
5
0
0

The Veteran's ears were normal on clinical evaluation.  He denied having or having ever had problems with hearing loss or with ear, nose, or throat trouble.  
Big Spring, Texas VA Medical Center (VAMC) treatment records include July 2006 reports noting the Veteran's complaint of problems hearing.  It was noted that he was a retired police officer, and was currently a plumber.  The assessment was hearing loss; he was referred to audiology.  A December 2006 annual examination report notes the Veteran's denial of hearing loss.  An April 2007 report notes that no abnormality of the ears was found on physical examination.  A September 2007 annual examination report note the Veteran's denial of hearing loss; nonetheless, the assessment was hearing loss, and he was referred to audiology.  An October 2007 audiology report notes that audiometry found mild SNHL of the right ear; it was noted that speech discrimination was mildly impaired.  

On November 2007 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
40
45
50
45
45
LEFT
45
45
40
35
35

Speech audiometry revealed speech recognition ability of 90 percent, bilaterally.  The Veteran reported military noise trauma from aircraft, occupational noise trauma from custodial maintenance, and no recreational noise trauma.  He denied ever wearing ear protection.  He reported buzzing and ringing in his ears (i.e., tinnitus), present since 1972 to 1973.  The examiner indicated the test results were unreliable, and opined that it would be speculative whether the Veteran has service-connected bilateral hearing loss and tinnitus.  

On September 2011 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
30
35
35
20
20
LEFT
40
40
35
20
20
[The Board notes that there is associated with the examination report a sheet that lists the decibel in the left ear at 4000 Hertz to be 35.  It is unclear whether the finding of 20 on the examination report or the finding of 35 on the associated sheet is correct.  However, the Board finds such is not material to the decision as the audiological evaluation nonetheless found bilateral SNHL.]  Speech audiometry revealed speech recognition ability of 94 percent in the right ear, and 90 percent in the left ear.  The diagnosis was bilateral SNHL.  The Veteran complained of recurrent tinnitus, which reportedly began shortly after he left active service; no specific event or circumstance triggered it.  Upon review of the Veteran's claims file and treatment records, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  It was noted that he had normal hearing in both ears on service entrance and separation examinations, and that there were no significant threshold shifts when those examinations were compared.  The examiner also opined that tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss, and that it was less likely than not caused by or a result of military noise trauma (because there was no mention of tinnitus in the claims file, and the Veteran denied any ear trouble or hearing loss on August 1974 service separation examination).  

C. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical, or in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

For certain chronic diseases (including organic diseases of the nervous system, to include SNHL), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Based on the Veteran's reported duties in service it is reasonably shown (and not in dispute) that the Veteran had exposure to noise trauma in service.  It is also not in dispute that he now has a bilateral hearing loss disability by VA standards, as such is shown by VA audiometry (in November 2007 (albeit the findings were opined to be unreliable) and in September 2011).  What he must still show to establish service connection for his bilateral hearing loss disability is that it is related to the noise trauma in service.  The preponderance of the evidence is against there being such a nexus.  

The Veteran's STRs, including his August 1974 separation examination report, do not show a hearing loss disability.  Furthermore, there is no evidence that SNHL was manifested in the first year following the Veteran's separation from active duty.  Consequently, service connection for a hearing loss disability of either ear on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for SNHL under 38 U.S.C.A. § 1112) is not warranted.  

To the extent the Veteran's representative appears to allege the Veteran's hearing loss became manifest in service and has persisted since, such allegations are unsupported by, and are inconsistent with, the factual evidence of record (including that there is no evidence of hearing loss in service and there was normal hearing by audiometry on separation); are self-serving; and are not credible.  There is no objective or credible subjective evidence of postservice continuity of hearing loss complaints/manifestation.  Notably, there are multiple instances in the Big Spring, Texas VAMC treatment records when the Veteran denied any hearing problems.  Under these circumstances, what is required to establish service connection for the Veteran's hearing loss disability is that there must be competent evidence that such disability is causally related to his acknowledged exposure to remote noise trauma in service.  

Inasmuch as the November 2007 examiner opined the findings on examination were unreliable, the September 2011 VA audiological report is the only competent medical evidence that specifically addresses whether the Veteran's current bilateral hearing loss is related to noise trauma in service.  After reviewing the Veteran's claims file and noting that his hearing was within normal limits during both his enlistment and separation examinations, the examiner opined that the Veteran's current bilateral hearing loss is not at least as likely as not caused by or a result of an event in military service.  The Board finds this opinion to be entitled to great probative weight, as it took into account the complete factual record (to include that hearing was normal during service/on separation), the Veteran's reported history, and full audiometric/audiological evaluation, and includes rationale for the conclusions reached, citing to the normal hearing acuity throughout service and at separation, and the absence of a puretone threshold shift during service.  Because there is no competent evidence to the contrary, the Board finds the VA examiner's opinion persuasive.  

The Veteran's own opinion that his hearing loss is related to noise trauma in service is not competent evidence.  The matter of a nexus between a recently noted hearing loss disability and remote noise trauma in service is a question that is beyond lay observation.  See Jandreau, 492 F.3d at 1377.  The Veteran has not submitted any supporting evidence for his allegation of a nexus, such as a medical nexus opinion or a supporting medical treatise.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the appeal in this matter must be denied.  

Tinnitus

It is not in dispute that the Veteran has tinnitus as such disability has been noted on VA audiological evaluations.  Notably, tinnitus is a disability capable of lay observation (by the person experiencing it, but generally not detectable by others), and the Board finds no reason to question the veracity of the Veteran's reports that he has ringing/buzzing in his ears.  As was noted above, it is also not in dispute that he was likely exposed to noise trauma in service.  What he must still show to establish service connection for tinnitus is that it is related to his service.  
On November 2007 VA examination, the Veteran reported that his tinnitus began in 1972 or 1973.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  A Veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like buzzing/ringing in his ears (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), his statements that he has had buzzing/ringing in his ears ever since active duty in the United States Navy are self-serving and not credible.  

Significantly, the Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of tinnitus.  Despite his multiple opportunities to complain of tinnitus in the interim, the earliest postservice documented report of tinnitus, apart from in his claim of service connection for such in July 2007, was on November 2007 VA examination (scheduled pursuant to his claim) when he complained of buzzing/ringing in his ears, beginning in 1972 or 1973.  It would appear logical that if the Veteran had had tinnitus beginning in service and persisting since, as alleged, he would have sought medical attention and pursued a claim of service connection for such sooner than 34 years after the tinnitus first appeared.  Therefore, his more recent accounts that the tinnitus began in service are deemed self-serving, compensation-driven, and not credible.  

Having found the Veteran's account that his tinnitus had its onset in service not credible, the Board finds that service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  

As for whether the Veteran's tinnitus is otherwise related to service, the September 2011 VA audiological report is the only competent medical evidence that specifically addresses whether the Veteran's current tinnitus is related to noise trauma in service.  After reviewing the Veteran's claims file and noting that there was no mention of tinnitus in the claims file and the Veteran denied any ear trouble on separation examination, the examiner opined that it was less likely than not the Veteran's tinnitus was caused by or a result of military noise exposure.  The Board finds this opinion to be entitled to great probative weight, as it took into account the complete factual record (to include the absence of complaints during service and postservice), the Veteran's reported history, and full audiometric/audiological evaluation, and provides rationale for the conclusions reached, citing to the lack of any mention of tinnitus during service or at separation.  Because there is no competent evidence to the contrary, the Board finds the VA examiner's opinion persuasive.  

The Board has also considered the Veteran's lay statements wherein he alleges his tinnitus is related to noise trauma in service, and finds that they do not merit any substantial probative value.  They are bare expressions of self-serving opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim (to include the lengthy postservice interval before he reported buzzing/ringing sounds in his ears.  Whether tinnitus may (in the absence of credible evidence of continuity, as here) be related to remote noise trauma is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau, 492 F.3d at 1377 (Whether lay evidence is competent and sufficient in a particular case is a fact to be addressed by the Board rather than a legal issue to be addressed by the United States Court of Appeals for Veterans Claims).  

The preponderance of the evidence is against a finding of a nexus between the Veteran's tinnitus and his exposure to noise trauma in service, and against this claim.  Accordingly, the appeal in this matter must be denied.  








ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


